DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a tool for deploying plug balls or frac balls in a borehole utilizing the hydrostatic pressure of fluid in the borehole. The novel feature of independent claim 1 is the configuration of the ball-release tool. The ball-release tool has a first cylinder, a second cylinder with a smaller cross-sectional area than the first cylinder.  The first cylinder second end is connected to the second cylinder first end. A first piston is disposed in the first cylinder and a second piston is disposed in the second cylinder. The first piston and second piston are connected. A ball-holding tube is connected to the second cylinder second end. Furthermore the first cylinder is open at the first end.  Examiner did not find prior art that taught all of the elements and limitations disclosed in independent claim 1. Independent claim 8 teaches a borehole a ball-release tool comprising a first piston in a first cylinder, a second piston in a second cylinder, and a plug ball in a ball-holding tube, wherein the first piston is connected to the second piston. The novel feature of independent claim 8 is exposing the first cylinder to fluid within the borehole such that the borehole fluid pushes on the first piston and thereby moves the second piston to deploy the plug ball out of the ball-holding tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676